                             UNITED STATES DISTRICT COURT                  JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 19-5999-DMG (AFMx)                                     Date     August 14, 2019

Title Estate of Huanxiao Wu, et al. v. HT State Travel & Bus Co., Inc.               Page     1 of 2

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
            None Present                                               None Present

Proceedings: IN CHAMBERS—ORDER DISMISSING COUNTERCLAIM AND
             REMANDING REMAINDER OF ACTION TO LOS ANGELES COUNTY
             SUPERIOR COURT

        Plaintiffs filed a Complaint in Los Angeles County Superior Court on September 5, 2018
against Defendants for damages arising out of an incident wherein a bus allegedly driven and
controlled by Defendants struck and killed Decedent Huanxiao Wu. [Doc. # 1 (“Notice of
Removal”).] Defendants then filed a cross-complaint against the United States of America (“the
Government”) for contribution and indemnity because, according to Defendants, the Government
failed to adequately maintain the area in which Defendant’s bus struck Decedent. Id. at 2. On
July 11, 2019, the Government removed this action to this Court pursuant to 28 U.S.C. section
1442(a)(1). Id. at 3. On July 22, 2019, the Court ordered the Government to show cause why
the doctrine of derivative jurisdiction does not require the Court to determine that it lacks
jurisdiction over Defendants’ claim against the Government and remand the entire action to Los
Angeles County Superior Court. [Doc. # 9 (“OSC”).]

       The Government responded on July 25, 2019 that it “agree[d] with the Court that it must
dismiss the [counterclaim] against it pursuant to the doctrine of derivative jurisdiction.” [Doc. #
10 (“Government’s Response”)]. It also conceded that “upon dismissal of the counter-claim, the
remainder of the action should be remanded to state court.” Id. (internal emphasis removed).

        Shortly thereafter, however, Cross-Complainant HT State Travel and Bus Company
(“HT”) filed a response to the OSC and argued that the Court should retain jurisdiction over the
case. [Doc. # 12 (“HT Response”).] In other words, the parties appear to have switched
positions with respect to the Court’s removal jurisdiction.

         Glaringly, HT does not address the derivative jurisdiction doctrine’s impact on this case.
Instead, it argues that courts must construe 28 U.S.C. section 1442 “broadly” and read the statute
in its “context . . . with a view to [its] place in the overall statutory scheme.” Id. at 2-3. These
general propositions are no doubt true, but they do not create federal court jurisdiction where the

CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
                            UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 19-5999-DMG (AFMx)                                     Date     August 14, 2019

Title Estate of Huanxiao Wu, et al. v. HT State Travel & Bus Co., Inc.               Page     2 of 2

derivative jurisdiction doctrine instructs that there is none. Indeed, the only Ninth Circuit case
that HT cites—for the proposition that removal is proper “even when there [is] no waiver of the
United States’ sovereign immunity and consequently no state court jurisdiction”—says precisely
the opposite. HT Response at 4 (citing Nationwide Inv'rs v. Miller, 793 F.2d 1044, 1048 (9th
Cir. 1986) (“Since the state court, and therefore the district court on removal, lacked jurisdiction
over the action against the federal officer, the district court properly dismissed the garnishment
action.”)). HT has therefore failed to show that the Court has jurisdiction over its counterclaim.

        As a final matter, the Government raises a relevant procedural point that the Court must
clarify. See Government’s Response. While the OSC ordered the parties to discuss whether the
Court should remand the entire action, the Ninth Circuit has held that the proper procedure for
disposing of improperly removed actions under the derivative jurisdiction doctrine is to dismiss
the claim against the Government. Cox v. U.S. Dep't of Agric., 800 F.3d 1031, 1032 (9th Cir.
2015). Since the analysis remains otherwise unchanged, the Court need not order additional
briefing on this distinction. To the extent that the Court may exercise supplemental jurisdiction
over the remaining state-law claims in Plaintiffs’ Complaint, it declines to do so. See Glass v.
Nat'l R.R. Passenger Corp., 570 F. Supp. 2d 1180, 1183 (C.D. Cal. 2008) (dismissing
counterclaim under derivative jurisdiction doctrine and remanding the remaining claims to state
court).

       Accordingly, the Court hereby DISMISSES, without prejudice, HT’s Counterclaim
against the Government and REMANDS the remainder of the action to Los Angeles County
Superior Court. Because Plaintiffs’ pending Motion to Remand [Doc. # 13] requests relief on
the same grounds discussed above, that motion is DENIED as moot and the September 20, 2019
hearing on the motion is VACATED.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
